DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0069819 to Ichikawa.
With respect to Claim 1, Ichikawa discloses a light source device (e.g., a vehicle lamp device having abnormality detector 30) (Ichikawa, Figs. 3, 5, ¶0002, ¶0010-¶0040, ¶0067-¶0089), comprising:
       a semiconductor light-emitting device (e.g., laser diode 12) (Ichikawa, Figs. 3, 5, ¶0068) which emits excitation light (e.g., 20) that is coherent; 5
       a wavelength conversion element (14) (Ichikawa, Figs. 3, 5, ¶0068) which generates fluorescence (22) by wavelength conversion of the excitation light and generates scattered light (e.g., 20, the excitation light that is scattered by the fluorescent substance 14) (Ichikawa, Figs. 3, 5, ¶0031, ¶0068) by scattering the excitation light, to generate emission light (24) that includes the fluorescence (22) and the scattered light (20);
       a first photodetector (32) (Ichikawa, Figs. 3, 5, ¶0071, ¶0082) which detects an intensity of the scattered light (20); 10and
       a second photodetector (34) (Ichikawa, Figs. 3, 5, ¶0071, ¶0082) which detects an intensity of the fluorescence (22).
Regarding Claim 2, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, further comprising: a first filter (CF1) (Ichikawa, Figs. 3, 5, ¶0072, ¶0082), 15wherein part of the scattered light (20) enters the first photodetector (32) via the first filter (CF1).  
Regarding Claim 3, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, further comprising: a second filter (CF2) (Ichikawa, Figs. 3, 5, ¶0072, ¶0082), 20wherein part of the fluorescence (22) enters the second photodetector (34) via the second filter (CF2).
Regarding Claim 4, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, further comprising: a converging member (16) (Ichikawa, Figs. 3, 5, ¶0068) which converges the excitation light.
Regarding Claim 8, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the wavelength converter (14) (Ichikawa, Figs. 3, 5, ¶0068) has a first surface and a second surface opposite to the first surface, the excitation light (20) enters the second surface, the emission light (24) (Ichikawa, Figs. 3, 5, ¶0068, ¶0071) includes first emission light (20) emitted from the first surface, and the first emission light (20) is emitted from the light source device (12).
Regarding Claim 10, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the first photodetector (32) (Ichikawa, Fig. 11B, ¶0118, ¶0119) and the second photodetector (34) are disposed on a single print substrate (e.g., a substrate including a metallic case 102).
Regarding Claim 13, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the light source device (e.g., a vehicle lamp device having abnormality detector 30) (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) detects a ratio of a quantity of the scattered light (20) to a quantity of the fluorescence (22) according to a signal from the first photodetector (32) and a signal from the second photodetector (34).
Regarding Claim 14, Ichikawa discloses the light source device according to claim 13. Further, Ichikawa discloses the light source device, wherein when the ratio (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is not within a predetermined range, electricity applied to the light source device (e.g., light-off of the laser diode 12) (Ichikawa, Figs. 3, 5, ¶0070) is stopped.
Regarding Claim 19, Ichikawa discloses a lighting device (e.g., a vehicle lamp device 1 having abnormality detector 30) (Ichikawa, Figs. 3, 5, ¶0067, ¶0068), comprising: the light source device according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, 15-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0069819 to Ichikawa in view of Takahira et al. (US 2015/0062943, hereinafter Takahira).
Regarding Claim 5, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the wavelength converter (14) (Ichikawa, Figs. 3, 5, ¶0068) has a first surface, the excitation light (20) enters the first surface of the wavelength converter (14), the emission light (24) includes first emission light emitted from the second surface, and the scattered light (20) that enters the first photodetector (32) and the fluorescence (22) that enters the second photodetector (34) are included in the first emission light, but does not specifically disclose that first emission light is emitted from the first surface.
However, Takahira teaches a light-emitting unit comprising a laser element (1) and the wavelength converter (8) (Takahira, Fig. 12, ¶0020, ¶0057-¶0059, ¶0072-¶0073, ¶0165-¶0175) having a first surface (8a), wherein the excitation light (L1) enters the first surface (8a) of the wavelength converter (8) using a mirror (65) and the emission light (L2) including fluorescence (L2) is emitted from the first surface (8a). The light-emitting unit of Takahira having fluorescence emitted from an excitation light irradiation surface has improved efficiency of light use compared to the light emitting device configured to exit fluorescence from a counter surface opposite an excitation light irradiation surface (Takahira, Fig. 12, ¶0004, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light-emitting unit including a mirror to reflect laser beam toward the wavelength converter as taught by Takahira to have the light source device, wherein first emission light is emitted from the first surface in order to improve efficiency of light use (Takahira, ¶0020, ¶0165-¶0175).
Regarding Claim 6, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the wavelength converter (14) (Ichikawa, Figs. 3, 5, ¶0068) has a first surface, the excitation light (20) enters the first surface of the wavelength converter (14), the emission light (24) includes first emission light (20) emitted from the second surface, and the first emission light (20) is emitted from the light source device (12), but does not specifically disclose that first emission light is emitted from the first surface.
However, Takahira teaches a light-emitting unit comprising a laser element (1) and the wavelength converter (8) (Takahira, Fig. 12, ¶0020, ¶0057-¶0059, ¶0072-¶0073, ¶0165-¶0175) having a first surface (8a), wherein the excitation light (L1) enters the first surface (8a) of the wavelength converter (8) using a mirror (65) and the emission light (L2) including fluorescence (L2) is emitted from the first surface (8a). The light-emitting unit of Takahira having fluorescence emitted from an excitation light irradiation surface has improved efficiency of light use compared to the light emitting device configured to exit fluorescence from a counter surface opposite an excitation light irradiation surface (Takahira, Fig. 12, ¶0004, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light-emitting unit including a mirror to reflect laser beam toward the wavelength converter as taught by Takahira to have the light source device, wherein first emission light is emitted from the first surface in order to improve efficiency of light use (Takahira, ¶0020, ¶0165-¶0175).
Regarding Claim 11, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa does not specifically disclose a third photodetector which detects an intensity of the excitation light. However, Takahira teaches a light-emitting unit comprising a laser element (1) and the wavelength converter (8) (Takahira, Fig. 12, ¶0020, ¶0057-¶0059, ¶0072-¶0073, ¶0165-¶0175) having a first surface (8a), wherein the excitation light (L1) enters the first surface (8a) of the wavelength converter (8) using a mirror (65) and the emission light (L2) including fluorescence (L2) is emitted from the first surface (8a). The light intensity detector (9) (Takahira, Fig. 12, ¶0175) is a photodiode (PD) and intends to detect the intensity of the laser beam (L1) transmitted by the mirror (65). The light-emitting unit of Takahira having fluorescence emitted from an excitation light irradiation surface has improved efficiency of light use compared to the light emitting device configured to exit fluorescence from a counter surface opposite an excitation light irradiation surface (Takahira, Fig. 12, ¶0004, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light intensity detector as a third photodetector as taught by Takahira to have a third photodetector which detects an intensity of the excitation light in order to provide improved light emitting unit with improved efficiency of light use (Takahira, ¶0020, ¶0165-¶0175).
Regarding Claim 12, Ichikawa in view of Takahira discloses the light source device according to claim 11. Further, Ichikawa discloses that the first photodetector (32) (Ichikawa, Fig. 11B, ¶0118, ¶0119) and the second photodetector (34) are disposed on a single print substrate (e.g., a substrate including a metallic case 102), but does not specifically disclose the first photodetector, the second photodetector, and the third 25photodetector are disposed on a single print substrate. However, Ichikawa teaches that forming the first photodetector (32) and the second photodetector (34) in the photodiode module (100) including a metallic case (102) that functions as a shield would increase the resistance against the electromagnetic noise (Ichikawa, Fig. 11B, ¶0119).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by forming the photodiode module  including a plurality of photodiodes as taught by Ichikawa to have the first photodetector, the second photodetector, and the third 25photodetector are disposed on a single print substrate in order to increase the resistance against the electromagnetic noise (Ichikawa, ¶0119).
Regarding Claim 15, Ichikawa in view of Takahira discloses the light source device according to claim 11. Further, Ichikawa does not specifically disclose that the light source device detects a ratio of a quantity of the fluorescence to a quantity of the excitation light according to a signal from the second photodetector and a signal from the third photodetector. However, Ichikawa teaches detection of the abnormality of the fluorescence substance (14) by monitoring the detection signals of the photodetector (34) sensitive to the fluorescent light and the photodetector (32) sensitive to the excitation light (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) to detects a ratio of a quantity of the fluorescence (22) according to a signal from the first photodetector (32) and a signal from the second photodetector (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by monitoring the detection signals as taught by Ichikawa, wherein the detection signals include a signal from the second photodetector sensitive to the fluorescent light and a signal from the third photodetector sensitive to the excitation light to have the light source device, wherein the light source device detects a ratio of a quantity of the fluorescence to a quantity of the excitation light according to a signal from the second photodetector and a signal from the third photodetector in order to improve detection of the abnormality of the fluorescent substance (Ichikawa, ¶0012-¶0015, ¶0040, ¶0075-¶0076).
Regarding Claim 16, Ichikawa in view of Takahira discloses the light source device according to claim 15. Further, Ichikawa discloses the light source device, wherein when the ratio (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is not within a predetermined range, electricity applied to the light source device (e.g., light-off of the laser diode 12) (Ichikawa, Figs. 3, 5, ¶0070) is stopped.
Regarding Claim 17, Ichikawa in view of Takahira discloses the light source device according to claim 11. Further, Ichikawa does not specifically disclose that the light source device detects a ratio of a quantity of the fluorescence to a quantity of the excitation light according to a signal from the first photodetector and a signal from the third photodetector. However, Ichikawa teaches detection of the abnormality of the fluorescence substance (14) by monitoring the detection signals of the photodetector (34) sensitive to the fluorescent light and the photodetector (32) sensitive to the excitation light that is scattered by the fluorescent substance (14) (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) to detects a ratio of a quantity of the fluorescence (22) according to a signal from the first photodetector (32) and a signal from the second photodetector (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by monitoring the detection signals as taught by Ichikawa, wherein the detection signals include a signal from the first photodetector sensitive to the excitation light that is scattered by the fluorescent substance and a signal from the third photodetector sensitive to the excitation light to have the light source device, wherein the light source device detects a ratio of a quantity of the fluorescence to a quantity of the excitation light according to a signal from the first photodetector and a signal from the third photodetector in order to improve detection of the abnormality of the fluorescent substance (Ichikawa, ¶0012-¶0015, ¶0040, ¶0075-¶0076).
Regarding Claim 18, Ichikawa in view of Takahira discloses the light source device according to claim 17. Further, Ichikawa discloses the light source device, wherein when the ratio (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is not within a predetermined range, electricity applied to the light source device (e.g., light-off of the laser diode 12) (Ichikawa, Figs. 3, 5, ¶0070) is stopped.
With respect to Claim 20, Ichikawa discloses a light source device (e.g., a vehicle lamp device having abnormality detector 30) (Ichikawa, Figs. 3, 5, ¶0002, ¶0010-¶0040, ¶0067-¶0089), comprising:
       a semiconductor light-emitting device (e.g., laser diode 12) (Ichikawa, Figs. 3, 5, ¶0068) which emits excitation light (e.g., 20) that is coherent; 5
       a wavelength conversion element (14) (Ichikawa, Figs. 3, 5, ¶0068) which generates fluorescence (22) by wavelength conversion of the excitation light and generates scattered light (e.g., 20, the excitation light that is scattered by fluorescent substance 14) (Ichikawa, Figs. 3, 5, ¶0031, ¶0068) by scattering the excitation light, to generate emission light (24) that includes the fluorescence (22) and the scattered light (20);
       a scattered light detector (32) (Ichikawa, Figs. 3, 5, ¶0071, ¶0082) which detects an intensity of the scattered light (20).10
	Further, Ichikawa does not specifically disclose an excitation light detector which detects an intensity of the excitation light.
However, Takahira teaches a light-emitting unit comprising a laser element (1), a mirror (65), and the wavelength converter (8) (Takahira, Fig. 12, ¶0020, ¶0057-¶0059, ¶0072-¶0073, ¶0165-¶0175), wherein the excitation light (L1) enters the wavelength converter (8) by using a mirror (65) and the emission light (L2) including fluorescence (L2) is emitted from the wavelength converter (8). The light intensity detector (9) (Takahira, Fig. 12, ¶0175) is a photodiode (PD) and intends to detect the intensity of the laser beam (L1) transmitted by the mirror (65). The light-emitting unit of Takahira having fluorescence emitted from an excitation light irradiation surface has improved efficiency of light use compared to the light emitting device configured to exit fluorescence from a counter surface opposite an excitation light irradiation surface (Takahira, Fig. 12, ¶0004, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light intensity detector as an excitation light detector as taught by Takahira to have an excitation light detector which detects an intensity of the excitation light in order to provide improved light emitting unit with improved efficiency of light use (Takahira, ¶0020, ¶0165-¶0175).
Regarding Claim 21, Ichikawa in view of Takahira discloses the light source device according to claim 20. Further, Ichikawa discloses the light source device, wherein the light source device determines whether the intensity of the scattered light (e.g., by using the photodetector 32 sensitive to the excitation light that is scattered by the fluorescent substance 14) (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is within a predetermined range, according to a signal from the scattered light detector (32).
Regarding Claim 22, Ichikawa in view of Takahira discloses the light source device according to claim 21. Further, Ichikawa discloses the light source device, wherein when the intensity of the scattered light (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is not within the predetermined range, electricity applied to the light source device (e.g., light-off of the laser diode 12) (Ichikawa, Figs. 3, 5, ¶0070) is stopped.
With respect to Claim 23, Ichikawa discloses a light source device (e.g., a vehicle lamp device having abnormality detector 30) (Ichikawa, Figs. 3, 5, ¶0002, ¶0010-¶0040, ¶0067-¶0089), comprising:
       a semiconductor light-emitting device (e.g., laser diode 12) (Ichikawa, Figs. 3, 5, ¶0068) which emits excitation light (e.g., 20) that is coherent; 5
       a wavelength conversion element (14) (Ichikawa, Figs. 3, 5, ¶0068) which generates fluorescence (22) by wavelength conversion of the excitation light and generates scattered light (e.g., 20, the excitation light that is scattered by fluorescent substance 14) (Ichikawa, Figs. 3, 5, ¶0031, ¶0068) by scattering the excitation light, to generate emission light (24) that includes the fluorescence (22) and the scattered light (20);
       a fluorescence detector (34) (Ichikawa, Figs. 3, 5, ¶0071, ¶0082) which detects an intensity of the fluorescence (22).10
	Further, Ichikawa does not specifically disclose (1) an excitation light detector which detects an intensity of the excitation light, (2) wherein the fluorescence detector and the excitation light detector are 10disposed on a single print substrate.
Regarding (1), Takahira teaches a light-emitting unit comprising a laser element (1), a mirror (65), and the wavelength converter (8) (Takahira, Fig. 12, ¶0020, ¶0057-¶0059, ¶0072-¶0073, ¶0165-¶0175), wherein the excitation light (L1) enters the wavelength converter (8) by using a mirror (65) and the emission light (L2) including fluorescence (L2) is emitted from the wavelength converter (8). The light intensity detector (9) (Takahira, Fig. 12, ¶0175) is a photodiode (PD) and intends to detect the intensity of the laser beam (L1) transmitted by the mirror (65). The light-emitting unit of Takahira having fluorescence emitted from an excitation light irradiation surface has improved efficiency of light use compared to the light emitting device configured to exit fluorescence from a counter surface opposite an excitation light irradiation surface (Takahira, Fig. 12, ¶0004, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light intensity detector as an excitation light detector as taught by Takahira to have an excitation light detector which detects an intensity of the excitation light in order to provide improved light emitting unit with improved efficiency of light use (Takahira, ¶0020, ¶0165-¶0175).
Regarding (2), Ichikawa teaches that forming the first photodetector (32) and the second photodetector (34) in the photodiode module (100) including a metallic case (102) that functions as a shield would increase the resistance against the electromagnetic noise (Ichikawa, Fig. 11B, ¶0119).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by forming the photodiode module  including a plurality of photodiodes as taught by Ichikawa to have the fluorescence detector and the excitation light detector that are 10disposed on a single print substrate in order to increase the resistance against the electromagnetic noise (Ichikawa, ¶0119).
Regarding Claim 24, Ichikawa in view of Takahira discloses the light source device according to claim 23. Further, Ichikawa does not specifically disclose the light source device, wherein the light source device determines whether the intensity of the excitation light is within a predetermined range, according to a signal from the 15excitation light detector. However, Ichikawa teaches detection of the abnormality of the fluorescence substance (14) by monitoring the detection signals of the photodetector (34) sensitive to the fluorescent light and the photodetector (32) sensitive to the excitation light (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) to detects a ratio of a quantity of the fluorescence (22) according to a signal from the first photodetector (32) and a signal from the second photodetector (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by monitoring the detection signals as taught by Ichikawa, wherein the detection signals include a signal from the fluorescence detector sensitive to the fluorescent light and a signal from the excitation light detector sensitive to the excitation light to have the light source device, wherein the light source device determines whether the intensity of the excitation light is within a predetermined range, according to a signal from the 15excitation light detector in order to improve detection of the abnormality of the fluorescent substance (Ichikawa, ¶0012-¶0015, ¶0040, ¶0075-¶0076).
Regarding Claim 25, Ichikawa in view of Takahira discloses the light source device according to claim 24. Further, Ichikawa does not specifically disclose that when the intensity of the excitation light is not within the predetermined range, electricity applied to the light source device is stopped. However, Ichikawa teaches that when the intensity of the scattered light (Ichikawa, Figs. 3, 5, ¶0075, ¶0076) is not within the predetermined range, electricity applied to the light source device (e.g., light-off of the laser diode 12) (Ichikawa, Figs. 3, 5, ¶0070) is stopped.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light source device of Ichikawa/Takahira by monitoring the detection signals as taught by Ichikawa to have the light source device, wherein when the intensity of the excitation light is not within the predetermined range, electricity applied to the light source device is stopped in order to improve detection of the abnormality of the fluorescent substance (Ichikawa, ¶0012-¶0015, ¶0040, ¶0075-¶0076).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0069819 to Ichikawa in view of Shiomi et al. (US 2014/0168940, hereinafter Shiomi).
Regarding Claim 7, Ichikawa discloses the light source device according to claim 1. Further, Ichikawa discloses the light source device, wherein the wavelength converter (14) (Ichikawa, Figs. 3, 5, ¶0068) has a first surface and a second surface opposite to the first surface, the excitation light (20) enters the second surface, the emission light (24) (Ichikawa, Figs. 3, 5, ¶0068, ¶0071) includes second emission light emitted from the first surface, and the scattered light (20) that enters the first photodetector (32) and the fluorescence (22) that enters the second photodetector (34) are included in the second emission light, but does not specifically disclose that first emission light is emitted from the first surface and second emission light emitted from the second surface.
However, Shiomi teaches the light source device (Shiomi, Fig. 10 (a), ¶0017-¶0018, ¶0036-¶0065, ¶0133-¶0134) comprising laser light source (2) and a light-emitting unit (4) that is a wavelength conversion element that convert the laser beams into fluorescence upon receipt of the laser beams wherein the wavelength conversion element (4) has a first surface (e.g., facing the transparent plate 30) (Shiomi, Fig. 10 (a), ¶0133-¶0134) and a second surface opposite to the first surface, the excitation light enters the second surface, the emission light includes first emission light is emitted from the first surface and second emission light emitted from the second surface by using parabola reflector (100). Since the laser beam (Shiomi, ¶0017) is converted into the scattered light which is then emitted, the degree of danger in using laser beam is reduced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light source device including a parabola reflector to reflect fluorescence as taught by Shiomi to have the light source device, wherein first emission light is emitted from the first surface and second emission light emitted from the second surface in order to provide improved light emitting device with reduced degree of danger in using laser beam (Shiomi, ¶0017, ¶0133-¶0134).
Regarding Claim 9, Ichikawa discloses the light source device according to claim 8. Further, Ichikawa discloses the light source device, wherein the emission light (24) (Ichikawa, Figs. 3, 5, ¶0068, ¶0071) includes first emission light emitted from the first surface, and the scattered light (20) that enters the first photodetector (32) and the fluorescence (22) that enters the second photodetector (34) are included in the first emission light, but does not specifically disclose that second emission light is emitted from the second surface.
However, Shiomi teaches the light source device (Shiomi, Fig. 10 (a), ¶0017-¶0018, ¶0036-¶0065, ¶0133-¶0134) comprising laser light source (2) and a light-emitting unit (4) that is a wavelength conversion element that convert the laser beams into fluorescence upon receipt of the laser beams wherein the wavelength conversion element (4) has a first surface (e.g., facing the transparent plate 30) (Shiomi, Fig. 10 (a), ¶0133-¶0134) and a second surface opposite to the first surface, the excitation light enters the second surface, the emission light includes first emission light is emitted from the first surface and second emission light emitted from the second surface by using parabola reflector (100). Since the laser beam (Shiomi, ¶0017) is converted into the scattered light which is then emitted, the degree of danger in using laser beam is reduced.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light source device of Ichikawa by forming a light source device including a parabola reflector to reflect fluorescence as taught by Shiomi to have the light source device, wherein second emission light emitted from the second surface in order to provide improved light emitting device with reduced degree of danger in using laser beam (Shiomi, ¶0017, ¶0133-¶0134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891